                           4:21-cv-04013-JES # 10        Page 1 of 5
                                                                                                   E-FILED
                                                                    Thursday, 22 April, 2021 11:24:12 AM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

NEAL HOLLINGSWORTH,                         )
  Plaintiff,                                )
                                            )
   vs.                                      )        No. 21-4013
                                            )
ROCK ISLAND SHERIFF’S OFFICE                )
and MEND CORRECTIONAL CARE,                 )
 Defendants                                 )

                                  MERIT REVIEW ORDER

JAMES E. SHADID, U.S. District Judge:

         This cause is before the Court for merit review of the Plaintiff’s complaint. The

Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s complaint, and through

such process to identify and dismiss any legally insufficient claim, or the entire action if

warranted. A claim is legally insufficient if it “(1) is frivolous, malicious, or fails to state

a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

who is immune from such relief.” 28 U.S.C. §1915A.

         Plaintiff, a pro se prisoner, has filed a complaint pursuant to 42 U.S.C. §1983

which identifies two Defendants: the Rock Island County Sheriff’s Office and Mend

Correctional Care. Plaintiff’s claims revolve around the care he received for

coronavirus and the failure to release him from custody.

         On November 19, 2020, Plaintiff told Nurse Lisa he was not feeling well, and he

believed he had coronavirus symptoms. Plaintiff was moved out of his housing unit




                                                1
                         4:21-cv-04013-JES # 10        Page 2 of 5




and into a single cell in the booking area which was typically used for suicide watch.

Plaintiff was tested for coronavirus on November 20, 2020 and his results were positive.

       Plaintiff also says he suffers with asthma, but he remained in the cold cell for

approximately five days without a shower, dirty living conditions, and a light on at all

times. In addition, Plaintiff says he could not sleep due to the number of people

coming in and out of the booking area. Plaintiff further claims he was denied any

medication for migraines, fever, or other symptoms.

       After four or five days, Plaintiff was moved to a segregation unit with other

inmates who had also tested positive. Plaintiff remained in this area for 14 days.

Plaintiff believes he should have been tested a second time to see if he still had the

virus. However, Plaintiff does allege he still suffered with symptoms.

       Plaintiff asked for a copy of his coronavirus test results, but he was told his

attorney would have to request the records. Plaintiff believes jail staff intentionally kept

the results from him to prevent his release. Plaintiff says he was the first male inmate to

test positive and yet other inmates were released pending their court dates while he

remained incarcerated.

       There are several problems with Plaintiff’s complaint. First, typically the Court

determines whether to release an inmate based on the information provided. For

instance, the Court would determine whether Plaintiff was eligible for release based on

a number of factors including the charge he was facing, any criminal history, and his

coronavirus test. Therefore, Plaintiff has not stated a claim against any jail staff member



                                             2
                          4:21-cv-04013-JES # 10         Page 3 of 5




based on Plaintiff’s belief that he should have been eligible for release pending his court

date.

        Second, Plaintiff must “show that the defendants were personally responsible for

the deprivation of their rights” in order to hold an individual liable under Section 1983,

Wilson v. Warren Cty., Illinois, 2016 WL 3878215, at *3 (7th Cir. 2016). “A defendant is

personally responsible ‘if the conduct causing the constitutional deprivation occurs at

his direction or with his knowledge and consent.’” Id. quoting Gentry v. Duckworth, 65

F.3d 555, 561 (7th Cir. 1995). Furthermore, a Defendant cannot be held liable simple

because the Defendant is a supervisor. See Sanville v. McCaughtry, 266 F.3d 724, 740 (7th

Cir. 2001)(“The doctrine of respondeat superior (supervisor liability) does not apply to §

1983 actions...”). Finally, Plaintiff has not articulated an official capacity claim. See

Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658 (1978). In short, Plaintiff

has failed to state a claim against either the Rock Island Sheriff’s Office or MEND

Correctional Care.

        Plaintiff may be able to proceed with a claim alleging Defendants were

deliberately indifferent to his serious medical condition, coronavirus, but he must

identify the Defendants who were responsible for his claim. In addition, Plaintiff will

not be able to proceed with his claims unless Defendants can be identified and served.

         Did Plaintiff make any requests for medical care or discuss his living

conditions? Who did he talk to or inform and when? What response did he receive?

Did anyone else know Plaintiff had coronavirus, needed care, but was not receiving

appropriate housing or medical care? How did they know? Does Plaintiff know who

                                               3
                          4:21-cv-04013-JES # 10        Page 4 of 5




was responsible for his cell assignment? Did Plaintiff complain to anyone about his

living conditions or did anyone know about his specific living conditions and the

impact on his condition?

       If Plaintiff is unsure of a Defendants’ name, he must provide some description

such as job title, when he saw the Defendant, the hours worked, male or female, and a

description, if known.

       Plaintiff’s original complaint is therefore dismissed as a violation of Rule 8 of the

Federal Rules of Civil Procedure and for failure to state a claim against any Defendant.

However, the Court will allow Plaintiff additional time to file an amended complaint

clarifying his claim and Defendants.

       Plaintiff has also filed a motion for appointment of counsel. [4]. Plaintiff has no

constitutional right to the appointment of counsel and the Court cannot require an

attorney to accept pro bono appointment in a civil case. The most the Court can do is ask

for volunteer counsel. See Jackson v. County of McLean, 953 F.2d 1070, 1071 (7th Cir. 1992).

       In considering Plaintiff’s motion, the Court must ask two questions: “(1) has the

indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

precluded from doing so; and if so, (2) given the difficulty of the case, does the plaintiff

appear competent to litigate it himself?” Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007),

citing Farmer v. Haas, 990 F.2d 319, 322 (7th Cir. 1993).

       Plaintiff has not demonstrated any attempt to find counsel on his own such as a

list of attorneys contacted, or copies of letters sent or received. “This is a mandatory,

threshold inquiry that must be determined before moving to the second inquiry.” Eagan

                                               4
                         4:21-cv-04013-JES # 10        Page 5 of 5




v. Dempsey, 2021 WL 456002, at *8 (7th Cir. 2021); citing Davis v. Moroney, 857 F.3d 748,

753 (7th Cir. 2017). Therefore, Plaintiff’s motion is denied with leave to renew. [4].

       IT IS THEREFORE ORDERED:

       1) Plaintiff’s complaint is dismissed as a violation of Rule 8 of the Federal Rules

       of Civil Procedure and failure to state a claim upon which relief may be granted

       pursuant to 28 U.S.C. §1915A.

       2) Plaintiff may file an amended complaint clarifying his claim and Defendants

       within 21 days of this order or on or before May 14, 2021. If Plaintiff does not file

       an amended complaint on or before May 14, 2021 or fails to follow the Court’s

       directions, his case may be dismissed.

       3) Plaintiff’s motion for appointment of counsel is denied with leave to renew.

       [4].

       4) Plaintiff is reminded he must IMMEDIATELY notify the Court in writing of

       any change in his mailing address and phone number. Failure to provide this

       information could result in the dismissal of this lawsuit.

       5) The Clerk is to provide Plaintiff with a blank complaint form to assist him and

       reset the merit review deadline within 30 days.

ENTERED this 22nd day of April, 2021.


                                  s/James E. Shadid
                         ____________________________________________
                                  JAMES E. SHADID
                          UNITED STATES DISTRICT JUDGE



                                             5
